Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As currently claimed, the invention is directed towards the selection and presentation of optimal advertisements to a particular user. Upon identifying an advertisement opportunity for a particular user with specific attributes, the invention identifies a plurality of candidate content item components and retrieves a training set of affinity scores for the components. The affinity score being based on an impression based performance of the component to pervious users. The invention then determines affinity scores for the particular user for each candidate component using a model trained by the training set, and selects a second set of candidate components using the affinity scores for each component and the particular user. The invention then generates a plurality of candidate content items comprising a plurality of components from different subsets of the second set. The invention then determines a total affinity score for each of the generated content items including weights for different types of components. The generated content items are ranked based on the affinity scores, and an optimal content item is selected and presented to the particular user. 
The Examiner notes as previously discussed, the invention was previously rejected under the combination of Ruiz in view of Dellovo. 
Ruiz teaches the concept of identifying and selecting advertisements by determining a score for each advertisement including the concept of utilizing machine learning. Although Ruiz teaches this concept, Ruiz does not teach or suggest the concept of performing the scoring of individual content component.
Dellovo further teaches the concept of incorporating ad elements/features which were previously successful into future advertisements. Although Dellovo teaches this concept, Dellovo does not teach or suggest the particular steps as currently claimed such as scoring of individual components, and filtering of components by creating a second set.  
Upon further search and consideration, the Examiner notes the following references:
Qin et al. (US 20120253927 A1), which discusses the utilizing machine learning for determining scores for matching advertisements with users. Although Qin teaches this concept Qin discusses this analysis on the advertisement as a whole and does not address the scoring of individual components.
Rabkin (US 20140172544 A1), which the handling of feedback in advertisements, teaches the concept of scoring advertisements based on the components of the advertisements. Although Rabkin teaches this concept, Rabkin does not teach or suggest the individual components to be scored as claimed.
Slotwiner et al. (US 20150332313 A1), which talks about advertisement testing and predictions using feature score, wherein the feature score represents user response to an advertisement with particular features. Although Slotwiner discusses this concept, the scores of Slotwiner are still directed towards the ad creative rather than the individual components/features.
The Examiner notes as shown, while references teaches/suggests the concept of implementing machine learning to create models and using models to identify and select optimal advertisements, the concept of creating models and scoring of individual 
The Examiner has further determined the invention to be patent eligible. As currently claimed, the invention is similar to McRO, as the claimed invention is directed towards a particular technological implementation and automation of a known processes (the generating and providing of targeted advertisements). As discussed in paragraph 0005 of the originally filed specification, the claimed invention while dynamic advertisements are known in the art which enabled advertisers to combine interchangeable components, it is cumbersome to create the advertisements and effectively target all the variants. The claimed invention provides a specific technological method to dynamically create these content items using machine learning for component selection. As such, while the claimed invention is broadly related to the field of targeted advertising, the claimed invention is providing a technical solution to a known problem in the art in such a manner which is impractical for a human to perform similar to McRO. As such, the Examiner has determined the invention to be patent eligible. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598.  The examiner can normally be reached on Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VINCENT M CAO/Primary Examiner, Art Unit 3622